Name: EFTA SURVEILLANCE AUTHORITY DECISION No 221/96/COL of 4 December 1996 replacing Decision No 32/94/COL establishing the status of EFTA States or regions with regard to Newcastle disease, as amended by Decision No 190/94/COL, in so far as these Decisions concern Norway
 Type: Decision
 Subject Matter: nan
 Date Published: 1997-03-20

 Avis juridique important|E1996C0221EFTA SURVEILLANCE AUTHORITY DECISION No 221/96/COL of 4 December 1996 replacing Decision No 32/94/COL establishing the status of EFTA States or regions with regard to Newcastle disease, as amended by Decision No 190/94/COL, in so far as these Decisions concern Norway Official Journal L 078 , 20/03/1997 P. 0034 - 0035EFTA SURVEILLANCE AUTHORITY DECISION No 221/96/COL of 4 December 1996 replacing Decision No 32/94/COL establishing the status of EFTA States or regions with regard to Newcastle disease, as amended by Decision No 190/94/COL, in so far as these Decisions concern Norway THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC; hereinafter referred to as 'the Poultry Act`), and in particular Article 12 (2) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Norway, by Decision of the EFTA Surveillance Authority No 190/94/COL (1) amending Decision No 32/94/COL (2), was granted the status as being free of Newcastle disease;Whereas these Decisions comprise, in addition to Newcastle disease-free status thus granted to Norway, similar status granted to Finland and Sweden;Whereas the Norwegian Government, while confirming that the material situation justifying Decision No 190/94/COL amending Decision No 32/94/COL is unchanged, has requested that the Decisions, in so far as they concern the Newcastle disease-free status granted to Norway, be replaced by a new decision, covering only the Newcastle disease-free status granted to Norway, alleging this to be necessary for the solution foreseen in ongoing negotiations with the European Union in the veterinary field;Whereas such a new decision would not in any way alter the material situation compared to what applies by virtue of Decision No 32/94/COL, as amended by Decision No 190/94/COL;Whereas there is accordingly no obstacle in granting the request made by the Norwegian Government;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Decision No 32/94/COL establishing the status of EFTA States or regions with regard to Newcastle disease, as amended by Decision No 190/94/COL, shall be replaced by the text in the Annex hereto, in so far as these Decisions concern Norway.2. This Decision shall enter into force 9 December 1996.3. This Decision is addressed to the EFTA States.4. This Decision shall be authentic in the English language.Done at Brussels, 4 December 1996.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONCollege Member(1) OJ No L 383, 30. 12. 1994, p. 38.(2) OJ No L 138, 2. 6. 1994, p. 48.ANNEX '1. EFTA States or regions thereof, listed in the Annex, fulfil the requirements laid down in Article 12 (2) of the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC).ANNEXRegions which fulfil the requirements in Article 12 (2) of the Poultry ActNorway: All regions`